DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 12/01/2021, Claims 3 have been cancelled, and Claims 1 2, and 4-20 are pending.

REASONS FOR ALLOWANCE
Claims 1, 2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Morriss (US PGPub 2013/0310928), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1 which recite, inter alia "transitioning the first leaflet clip by releasing tension from the first control element, from a first condition in which the first leaflet is not engaged with a first native leaflet to a second configuration in which the first native leaflet is captured and engaged between the first leaflet clip and the body".  The novelty of this invention is the release of tension from the control element allows the leaflet clips to contact a native valve leaflet (Paragraph 0073; instant specification PGPub).
The closest prior art of record, Morriss (US PGPub 2013/0310928), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 12 which recite, inter alia "a tether coupled to the body and defining an axis when anchored to a ventricle of the heart…offsetting the body from the axis of the tether; transitioning the first leaflet clip, after the offsetting step, from a first condition…to a second condition".  The novelty of this invention is the offset configuration of the body “allows for adequate space for movement of one of the leaflet clips (Paragraph 0103; instant specification PGPub).
The closest prior arts of record Morriss teaches a method of implanting a prosthetic valve similar to that of Claims 1 and 12, however Morriss does not disclose the claimed method of releasing tension from the control element and the method of offsetting the body from the axis of the tether. Morriss, discloses that the control elements are translated distally to push the leaflet clips radially outward, but does not disclose that the control elements are tensioned (or pulled upon) to deploy the leaflet clips radially outward such that the leaflet clips grasp the native valve leaflets. Morriss fails to disclose a tether coupled to the body and therefore fails to disclose the method of offsetting the body relative to the tether.
Because none of the prior art documents of record teach a method of implanting a prosthetic valve as recited in Claims 1 and 12 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1 and 12 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771